Citation Nr: 0901424	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  04-39 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel







INTRODUCTION

The veteran served on active duty from September 1965 to May 
1971. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the above claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The veteran contends that he has hepatitis C and that this 
condition was incurred in service due to in-service risk 
factors, including inoculations using a contaminated air gun; 
high-risk sexual activity, particularly in Pleiku, Vietnam, 
from 1966 to 1967 and in Bao Loc, Vietnam, from 1969 to 1970; 
and obtaining a tattoo in August 1967 while stationed at Fort 
Dix.  In addition to the veteran's contentions, his claims 
file indicates non-service related hepatitis C risk factors 
recognized by VA, including in-service intravenous drug use 
in Pleiku, Vietnam, from 1966 to 1967, and post-service 
intravenous drug use from 1971 to 1993.  

At the outset, the Board notes that the veteran's service 
medical records were formally found to be unavailable in 
December 2003, after attempts to associate such records were 
made in August 2003, September 2003, and November 2003.  

The veteran's prison medical records indicate that he was 
first diagnosed with hepatitis C in November 1994 and that 
this diagnosis was confirmed by biopsy.  See Master Problem 
List.  However, the earliest treatment records associated 
with the claims file are dated in April 1995.  As such, 
efforts should be undertaken to obtain records from the 
veteran's initial diagnosis of hepatitis C, including any 
biopsy results.  Further efforts should be undertaken to 
ensure that a complete copy of the veteran's prison medical 
records have been associated with the claims file.  

Following his release from prison, the veteran began seeking 
VA treatment in June 2006, when hepatitis C was added to his 
master problem list.  VA treatment records indicate that the 
veteran was advised to attend hepatitis C classes, but there 
is no indication that he actually attended such classes or 
otherwise received treatment for this condition.  
Accordingly, further efforts should be undertaken to ensure 
that all VA treatment records pertaining to treatment for 
hepatitis C have been associated with the claims file.   

The Board acknowledges that, in cases where the veteran's 
service medical records are unavailable through no fault of 
his own, there is a "heightened duty" to assist him in the 
development of the case.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991); Cuevas v. Principi, 3 Vet. App. 542 (1992).  
This heightened duty includes providing a medical examination 
if review of the evidence of record determines that such 
examination is necessary to decide the claim. 38 C.F.R. § 
3.159(c)(4) (2007).  Under the Veterans Claims Assistance Act 
of 2000 (VCAA), VA is obliged to provide a medical 
examination and/or get a medical opinion when the record 
contains competent evidence that the claimant has a current 
disability; the record indicates that the disability, or 
signs and symptoms of disability, may be associated with 
active service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  In this case, VA is obliged to provide a medical 
examination because, although there is evidence that the 
veteran currently has hepatitis C and the record indicates 
that this condition may be associated with his active service 
insofar he has reported several in-service risk factors 
recognized by VA, a medical opinion regarding the etiology of 
the veteran's hepatitis C is necessary to make a 
determination in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all sources 
of treatment for his hepatitis C since his 
discharge from the service.  The Board is 
particularly interested in records 
pertaining to his initial diagnosis in 
November 1994 and any corresponding biopsy 
results.  The RO/AMC should attempt to 
obtain copies of any relevant records 
identified by the veteran. 

2.  Make arrangements to obtain the 
veteran's complete treatment records from 
the Texas Department of Criminal Justice, 
Boyd Unit Medical Infirmary, including, 
but not limited to, all records dated 
prior to April 1995 and all records 
related to hepatitis C biopsy results.  

3.  Make arrangements to obtain the 
veteran's treatment records for hepatitis 
C from the Dallas, Texas, VA Medical 
Center, including all records dated from 
1971 to 1994 and from June 2006 forward.  
If these records are not available, a 
negative reply must be provided.

4.  After the foregoing development has 
been performed, schedule the veteran for a 
VA examination.  The claims file and a 
copy of this remand must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be conducted.

If hepatitis C is found to be present, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
this condition had its onset during active 
service or is related to any in-service 
disease or injury.  In doing so, the 
examiner should consider and discuss the 
veteran's various risk factors, including 
risky sexual behavior during service, 
intravenous drug use in-service from 1966 
to 1967, intravenous drug use after 
separation from service from 1971 to 1993, 
in-service air gun inoculations, and 
obtaining a tattoo while in service in 
August 1967.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

5.  Finally, readjudicate the appeal.  If 
the claim remains denied, provide the 
veteran with a supplemental statement of 
the case and allow an appropriate time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

